                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

MARCUS ALLEN, M.D.,

            Plaintiff,

v.                               Case No:     2:18-cv-69-FtM-99MRM

FIRST UNUM LIFE INSURANCE
COMPANY, PROVIDENT LIFE AND
CASUALTY INSURANCE COMPANY,
and UNUM GROUP,

            Defendants.


                           OPINION AND ORDER

     This matter comes before the Court on defendants’ Motion to

Dismiss Counts IV, V, VI (RICO claims) of Plaintiff’s Second

Amended Complaint (Doc. #92) filed on January 23, 2019.           Plaintiff

filed a Response in Opposition (Doc. #95) on February 13, 2019.

For the reasons set forth below, the Motion is granted because the

plaintiff has failed to plausibly allege distinctiveness of a RICO

enterprise.

                                     I.

     Plaintiff Marcus Allen, M.D. filed this case to recover

benefits allegedly due to him under five disability insurance

policies.      Plaintiff   alleges    that   his   inexplicable    benefit

termination was fueled by Unum’s 1 scheme of terminating claims of



     1Plaintiff alleges that all defendants currently operate
under the alter-ego “Unum” and are referred to collectively as
high benefit disabled medical professionals like him that are

insured under “own occupation” disability insurance policies in

order to favorably impact Unum’s bottom line and corporate share

value.       (Doc. #87, ¶¶ 141-197, the “Scheme”.)                 Plaintiff is

currently proceeding on a seven-count Second Amended Complaint.

(Doc. #87.)      The Court previously addressed two prior Motions to

Dismiss      (Docs.   ##62,   86)   after    which   plaintiff     amended   his

complaints.       The Second Amended Complaint alleges claims for

breach of contract (Counts I, II), breach of fiduciary duty (Count

III), and RICO violations (Counts IV-VI).                  Relevant here, on

December 12, 2018, the Court dismissed the RICO claims in part

because plaintiff did not plausibly allege a distinction between

the defendants and the enterprise itself.               (Doc. #86.)   The Court

dismissed the RICO counts on this basis with leave to amend if

there was a good faith basis for further allegations to address

the issue of distinctiveness.              (Id., p. 26.)         The Court also

dismissed the portion of the RICO claims which allege harm prior

to   August    31,    2015,   the   date    in   which    Unum   announced   the

termination of plaintiff’s disability benefits.              (Id., pp. 15-20.)

      Defendants move to dismiss the RICO claims for failure to

state    a   claim,   arguing   that   they      lack    causation,   fail   the


“Unum” throughout the Amended Complaint.  (Doc. #87, ¶ 10.)
Defendants do not challenge the grouping in their dismissal
motions.   The Court will thus refer to them collectively as
“defendants.”



                                     - 2 -
distinctiveness requirement, are not pled with particularity, and

are subject to reverse preemption under the McCarran-Ferguson Act.

                                      II.

       Under Federal Rule of Civil Procedure 8(a)(2), a complaint

must contain a “short and plain statement of the claim showing

that the pleader is entitled to relief.”         Fed. R. Civ. P. 8(a)(2).

This obligation “requires more than labels and conclusions, and a

formulaic recitation of the elements of a cause of action will not

do.”     Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(citation omitted).      To survive dismissal, the factual allegations

must be “plausible” and “must be enough to raise a right to relief

above the speculative level.”         Id. at 555, 127 S. Ct. 1955.         See

also Edwards v. Prime Inc., 602 F.3d 1276, 1291 (11th Cir. 2010).

This requires “more than an unadorned, the-defendant-unlawfully-

harmed-me accusation.”         Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (citations omitted).

       In deciding a Rule 12(b)(6) motion to dismiss, the Court must

accept all factual allegations in a complaint as true and take

them in the light most favorable to plaintiff, Erickson v. Pardus,

551 U.S. 89 (2007), but “[l]egal conclusions without adequate

factual support are entitled to no assumption of truth”, Mamani v.

Berzain, 654 F.3d 1148, 1153 (11th Cir. 2011) (citations omitted).

“Threadbare   recitals    of   the    elements   of   a   cause   of   action,

supported by mere conclusory statements, do not suffice.”              Iqbal,



                                     - 3 -
556 U.S. at 678.    “Factual allegations that are merely consistent

with   a   defendant’s     liability    fall    short   of   being   facially

plausible.” Chaparro v. Carnival Corp., 693 F.3d 1333, 1337 (11th

Cir.   2012)   (internal    quotation   marks    and    citations    omitted).

Thus, the Court engages in a two-step approach: “When there are

well-pleaded factual allegations, a court should assume their

veracity and then determine whether they plausibly give rise to an

entitlement to relief.”      Iqbal, 556 U.S. at 679.

       Plaintiff’s relevant claims are all based on the Racketeer

Influenced and Corrupt Organizations Act or “RICO”.             RICO claims

must be pled with particularity pursuant to Fed. R. Civ. P. 9(b).

“To satisfy the Rule 9(b) standard, RICO complaints must allege:

(1) the precise statements, documents, or misrepresentations made;

(2) the time and place of and person responsible for the statement;

(3) the content and manner in which the statements misled the

Plaintiffs; and (4) what the Defendants gained by the alleged

fraud.”    Ambrosia Coal & Constr. Co. v. Pages Morales, 482 F.3d

1309, 1316–17 (11th Cir. 2007) (citing Brooks v. Blue Cross & Blue

Shield of Fla., Inc., 116 F.3d 1364, 1380–81 (11th Cir. 1997)).




                                   - 4 -
                                    III.

      Plaintiff brings three RICO counts 2 against all defendants

under subsections (a), (b), and (c) of the Act, 18 U.S.C. § 1962,

which provide:

      (a)    It shall be unlawful for any person who has received
             any income derived, directly or indirectly, from a
             pattern of racketeering activity . . .to use or
             invest, directly or indirectly, any part of such
             income, or the proceeds of such income, in
             acquisition    of   any   interest    in,   or   the
             establishment or operation of, any enterprise which
             is engaged in, or the activities of which affect,
             interstate or foreign commerce.

      (b)    It shall be unlawful for any person through a
             pattern of racketeering activity . . . to acquire
             or maintain, directly or indirectly, any interest
             in or control of any enterprise which is engaged
             in, or the activities of which affect, interstate
             or foreign commerce.

      (c)    It shall be unlawful for any person employed by or
             associated with any enterprise engaged in, or the
             activities of which affect, interstate or foreign
             commerce, to conduct or participate, directly or
             indirectly, in the conduct of such enterprise’s
             affairs through a pattern of racketeering activity
             . . . .

18 U.S.C. §§ 1962(a)-(c).         To prevail on a civil RICO claim, a

plaintiff must “establish that a defendant (1) operated or managed

(2)   an    enterprise   (3)   through   a   pattern   (4)   of   racketeering



      2Each RICO count incorporates paragraphs 7-197, which
describe plaintiff’s purchase of the policies, the disability
claims and investigation, as well as the Scheme.        The Court
previously set forth in detail the facts leading up to the
termination of plaintiff’s benefits, as well as the Scheme. (Doc.
#86.)



                                    - 5 -
activity that includes at least two racketeering acts.”                     Ray v.

Spirit Airlines, Inc., 836 F.3d 1340, 1348 (11th Cir. 2016).

Section 1961(1) contains a list of racketeering acts, which are

otherwise called predicate acts.           18 U.S.C. § 1961(1); see also

Beck v. Prupis, 529 U.S. 494, 497 n.2 (2000).              That list includes

bribery, mail fraud, wire fraud, and bank fraud.              See 18 U.S.C. §

1961(1).

     Here, plaintiff alleges the predicate acts of mail and wire

fraud for each count and that the enterprise consists of external

medical    consultants,   as   well   as    “Unum    and    its   subsidiaries,

including First Unum, Paul Revere, and Provident, and its common

claims handling unit, as well as other independent insurers such

as New York Life Insurance Company and John Hancock Mutual Life

Insurance Company who use Unum’s common claims handling unit and

methods.”    (Doc. #87, ¶¶ 259-60.)

     “[A]    defendant    corporation      cannot    be    distinct       for    RICO

purposes from its own officers, agents, and employees when those

individuals are operating in their official capacities for the

corporation.”     Ray, 836 F.3d at 1355.              Defendants argue that

plaintiff’s allegations that independent insurance companies and

non-employee medical consultants are part of the enterprise are

insufficient and conclusory.      Plaintiff responds that the Amended

Complaint    describes    an   enterprise     which       includes    a     holding

company,    a   parent    corporation,      its     subsidiary,       and       other



                                   - 6 -
“unrelated    entities”   distinct   from   the   RICO   enterprise,    thus

satisfying the distinctiveness requirement.         The Court sets forth

the allegations as they relate to defendants’ corporate structure

and defendants’ relationship with other corporate entities and

consultants during the Scheme.

       A. Defendants’ Corporate Structure

       Since January 2007 to present, the Unum Group operated as a

holding and parent company of subsidiaries First Unum, Paul Revere

Life Insurance Company and Provident Companies, Inc., and is

responsible for all claims handling for these subsidiaries.            (Doc.

#87, ¶ 14.)     The Unum Group is also responsible for disability

claims handling for several other insurance companies, including

New York Life Insurance Company, John Hancock Mutual Life Insurance

Company, and Metropolitan Life Insurance Company (referred to in

the Second Amended Complaint as “Non-Unum Companies”).            (Id., ¶

15.)    “Upon information and belief” at all times since on or about

July 1, 1999, all claims handling procedures and operations were

prescribed in a unitary and coordinated fashion by Unum for all

its subsidiaries and controlled companies, including First Unum,

Paul Revere, and Provident, as well as for the Non-Unum Companies.

(Id., ¶ 16.)

       B. The Non-Unum Companies

       In the Second Amended Complaint, plaintiff added a new section

that was not included in the prior complaints, titled “Use of the



                                   - 7 -
Scheme by Non-Unum Companies.”    (Doc. #87, ¶¶ 189-97.)   Because

defendants attack the sufficiency of the pleading, the Court will

set forth this section in its entirety: 3

     189. The Non-Unum Companies contracted with Unum through
     Administrative Services Agreements wherein Unum Group
     would receive financial remuneration from the Non-Unum
     Companies for aggressively administering the disability
     claims brought by insureds under policies underwritten
     by each of New York Life Insurance Company, John Hancock
     Life Insurance Company and Metropolitan Life Insurance
     Company.

     190. The Non-Unum Companies specifically sought out and
     benefitted from Unum’s aggressive administration of
     claims because Unum’s conduct served to minimize their
     liability on legitimate claims.

     191. Each of the Non-Unum Companies knew and was fully
     aware of the reputation held by Unum as a leader in
     aggressive disability claims administration.

     192. Each of the entities comprising the Non-Unum
     Companies knew and was fully aware that through the
     direct conduct perpetrated by Unum in connection with
     administration and ultimate termination of legitimate
     disability claims, the Non-Unum Companies’ liabilities
     would be reduced.

     193. Each of the entities comprising the Non-Unum
     Companies contracted Unum to administer their disability
     claims handling with knowledge of Unum’s claims denial
     strategy and with the specific intent that Unum deny the
     vast majority of outstanding disability claims in order
     to minimize their liability on legitimate claims.

     194. Each of the entities comprising the Non-Unum
     Companies turned a blind eye to the fraudulent conduct
     exhibited by Unum toward insureds/contracting parties
     under disability insurance contracts with each of the
     Non-Unum Companies.


     3   This section is incorporated by reference into each RICO
count.



                               - 8 -
     195. In so doing, the Non-Unum Companies greatly
     increased the scope of Unum’s Scheme and the overall
     enterprise.

     196. Failure to act to forestall, suspend and/or stop
     Unum from continuing the conduct comprising Unum’s
     Scheme while all the while benefitting from the Scheme
     amounts to a facilitation of such Scheme.

     197. The continuation of Administrative Services
     Agreements by and between each of the Non-Unum Companies
     for such aggressive and unlawful claim administration
     under   their   respective   policies   amounts   to   a
     facilitation of such Scheme.

     C. External, Independent Non-Employee Medical Consultants

     Plaintiff also alleges that external, non-employee medical

consultants   were   part   of   the   enterprise.   The   entirety   of

plaintiff’s allegations in this regard are:

     260., 283., 308. 4 Provident, First Unum and The Unum
     Group utilized the services of external, independent,
     non-employee medical consultants in the administration
     of Dr. Allen’s claim who are also part of the enterprise.

     261., 284., 309. Upon information and belief, Unum’s
     external, independent, non-employee medical consultants
     were aware of Unum’s fraudulent claims handling
     practices and assisted Unum in furthering the denial of
     Dr. Allen’s claims by tailoring their medical reports to
     include bases for Unum to deny Dr. Allen’s legitimate
     disability claims.
                               . . .

     285. Such external independent, non-employee medical
     consultants received monetary compensation for their
     services to Unum.

     286. Such external independent, non-employee medical
     consultants logically linked their continued receipt of
     work from Unum to opinions rendered against insureds and

     4 The following two allegations are included verbatim under
all three RICO counts.



                                  - 9 -
     in favor of Unum’s claim position of not disabled. By
     not conducting fair and impartial review of records and
     physical examinations of insureds sent to them by Unum,
     such independent, non-employee medical consultants have
     facilitated and fostered the Scheme perpetrated by Unum.

     D. The Law and its Application

     In Ray, the Eleventh Circuit explained the distinctiveness

requirement:

    Significantly, to state a civil RICO claim, a plaintiff
    must establish a distinction between the defendant
    ‘person’ and the ‘enterprise’ itself. The Supreme Court
    has made it crystal clear that the racketeering
    enterprise and the defendant must be two separate
    entities. Cedric Kushner Promotions, Ltd. v. King, 533
    U.S. 158, 161–62, 121 S. Ct. 2087, 150 L.Ed.2d 198
    (2001); see also United States v. Goldin Indus., Inc.,
    219 F.3d 1268, 1271 (11th Cir. 2000) (en banc) (‘We now
    agree with our sister circuits that, for the purposes of
    18 U.S.C. § 1962(c), the indictment must name a RICO
    person distinct from the RICO enterprise.’). This
    requirement arises from the statutory language making it
    “unlawful for any person employed by or associated with
    any enterprise” to engage in racketeering activities
    through that enterprise. 18 U.S.C. § 1962(c). It does
    not make sense for a person to employ or associate with
    himself.    Thus, an enterprise may not simply be a
    ‘person’ referred to by a different name.” Cedric
    Kushner Promotions, 533 U.S. at 161, 121 S. Ct. 2087.

                              * * *

     We, too, hold that plaintiffs may not plead the existence
     of a RICO enterprise between a corporate defendant and
     its agents or employees acting within the scope of their
     roles for the corporation because a corporation
     necessarily acts through its agents and employees.

Ray, 836 F.3d at 1355.

     In this case, as in Ray, the defendant corporations, together

with their officers, agents, and employees are alleged to have




                              - 10 -
engaged in an enterprise, which is insufficient.                    Ray, 836 F.3d

at 1356 (further noting that “a defendant corporation cannot form

a RICO enterprise with its own employees or agents who are carrying

on the normal work of the corporation”).                And as the Court noted

in its previous Opinion and Order dismissing the Amended Complaint,

plaintiff        had    only   included    conclusory      statements     that   the

independent insurers and non-employee medical consultants were

aware of the Scheme, and therefore “could not have been working

toward the common purpose of committing fraud.”                   Id.

      In order to address this problem, plaintiff added a new

section - “Use of the Scheme by Non-Unum Companies.”                     (Doc. #87,

¶¶ 189-97.)            However, these allegations are wholly conclusory.

There are no specifics as to the Non-Unum Companies’ involvement

– no specific statements, documents, misrepresentations, time,

place, or person(s) responsible for the statement.                       The Court

finds      the    allegations      of     the   Non-Unum    Companies’      general

involvement in a RICO enterprise are insufficient to provide notice

of   the    claims      against   defendants,    or   to   meet    the   heightened

requirements of Rule 9. 5


      5Plaintiff’s conclusory allegations carried over into his
brief where he states, “[t]here is no other reasonable explanation
of the Non-Unum Companies’ selection of Unum to handle their claims
except that each of the Non-Unum Companies turned a blind eye to
the fraudulent conduct exhibited by Unum towards insureds under
disability insurance contracts.” (Doc. #95, p. 10.) Plaintiff’s
failure to come up with any other reasonable explanation is far
from satisfying Rule 9(b)’s particularity requirement.



                                        - 11 -
     The     external    non-employee      medical     consultants    fail   to

establish distinctiveness for the same reasons.              The allegations

are wholly conclusory and alleged “upon information and belief”

and fail to allege with any particularity what role the medical

consultants    played,    the   specific     conduct   attributable     to   the

medical consultants that caused injury, or that they were even

aware of the Scheme.       The Court has only conclusory allegations

that non-employee medical consultants were part of the enterprise.

This is insufficient.

     For purposes of this case, there is no distinction between

the corporate person and the alleged enterprise, and this lack of

distinction necessarily causes plaintiff’s three RICO claims to

fail as they did in Ray.        836 F.3d at 1357 (“Finally, while RICO

was intended to be interpreted broadly, permitting plaintiffs to

plead and enterprise consisting of a defendant corporation and its

officers, agents, and employees acting within the scope of their

employment      would     broaden     RICO      beyond      any      reasonable

constraints.”).     Therefore, the Court will grant the Motion to

Dismiss the three RICO counts on this basis.               Because plaintiff

has been afforded the opportunity to amend, the three RICO counts

will be dismissed without leave to amend. 6



     6 Because the Court has found that the RICO counts fail for
lack of distinctiveness, the Court will not address defendants’
other arguments for dismissal.



                                    - 12 -
     Accordingly, it is hereby

     ORDERED AND ADJUDGED:

     Defendants’ Motion to Dismiss Counts IV, V, VI (RICO claims)

of Plaintiff’s Second Amended Complaint (Doc. #92) is GRANTED.

Counts IV, V, and VI are dismissed without leave to amend.

     DONE and ORDERED at Fort Myers, Florida, this __26th__ day of

March, 2019.




Copies:
Counsel of Record




                             - 13 -
